Citation Nr: 0029383	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He died in September 1996.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to this 
adverse determination.


REMAND

The appellant claims that the veteran's exposure to asbestos 
while in service caused colon cancer, the underlying cause of 
his death from pneumonia.  Dependency and indemnity 
compensation may be awarded to a veteran's spouse, children, 
or parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  In order for service connection 
for the cause of the veteran's death to be granted, it must 
be shown that a service-connected disorder caused his or her 
death, or substantially or materially contributed to it.  A 
service-connected disorder is one which was incurred in or 
aggravated by active service, or In this case, 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death as not well grounded.

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See H.R. 
4205, The Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000), Public Law No. 106-398.  

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In view of this revision, the Board 
determines that further development is warranted to determine 
whether the veteran was, in fact, exposed to asbestos while 
in service, and, if so, a VA medical determination is 
required to ascertain whether it is as likely as not that 
this exposure resulted in the development of his colon 
cancer, the underlying cause of his death.

Accordingly, the claim is REMANDED for the following:

1. The RO is requested to conduct 
an inquiry to determine (a) whether 
the veteran was, in fact, exposed to 
asbestos during service and (b) 
whether the veteran was exposed to 
asbestos following service, by 
conducting an inquiry into the 
veteran's post-service employment 
history.

2.	The RO should, with the 
assistance of the appellant as 
needed, attempt to obtain any and all 
available records of the veteran's 
colon cancer from the time of its 
onset until his death.  Specifically, 
attempts to obtain pathology reports, 
laboratory studies, and other such 
materials should be undertaken.  The 
appellant should, as needed, provide 
approximate dates and places of 
treatment.  To the extent needed she 
should also provide release of 
information forms so that available 
records may be sought.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims 
folder should contain documentation 
of the attempts made.  The appellant 
and her representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

3.	If it is determined that the 
veteran was exposed to asbestos while 
in service, a VA physician is 
requested to determine whether it is 
at least as likely as not that the 
veteran developed colon cancer as a 
result of such in-service exposure.

The requested opinion should include 
a complete rationale for all opinions 
expressed.  The entire claims folder 
should be made available to and 
reviewed by the physician.

4.	Thereafter, the case should be 
readjudicated by the RO.  To the 
extent the benefits sought on appeal 
are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
No action is required of the 
appellant until she is notified.  The 
Board intimates no opinion as to the 
ultimate outcome in this case but the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

